Appeal reinstated and Order filed December 7, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00416-CR
                                ____________

                 GARRETT HOUSTON HANNES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCR-093173

                                     ORDER

      On October 28, 2021, this court abated this case and ordered the 268th
District Court to conduct a hearing to determine whether appellant has successfully
obtained counsel and, if he had not, whether he was entitled to appointed counsel
and to appoint counsel for appellant if necessary. On December 2, 2021, the trial
court clerk filed a supplemental clerk’s record indicating that appellant’s
previously appointed counsel, Tot Le, was permitted to withdraw from the case,
                                        1
and Patrick McCann had been appointed appellate counsel for all appeal matters in
this case. As the status of appellant’s legal representation has been fully clarified,
the court hereby REINSTATES the appeal. Appellant shall file his brief in this
case within 30 days of the date of this order.

      .



                                   PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.




                                          2